Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 20, 1977, which affirmed a determination and order of the State Division of Human Rights which, after a preliminary investigation, dismissed petitioner’s complaint charging an unlawful discriminatory practice relating to employment on the grounds of race, color, national origin, sex and marital status. Order confirmed and proceeding dismissed, without costs or disbursements. Upon the record presented we conclude that the complaint lacks merit as a matter of law (cf. State Div. of Human Rights v Buffalo Auto Glass Co., 42 AD2d 678). Hopkins, J. P., Rabin, Shapiro, and O’Connor, JJ., concur.